ITEMID: 001-76703
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF KIR AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Not necessary to examine Art. 6-1;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient;Costs and expenses award - Convention proceedings
JUDGES: Peer Lorenzen
TEXT: 5. The applicants Ms Habibe Kır, Ms Feriştah Çenesiz, Mr Hasan Çenesiz and Ms Fatma Ekiz were born in 1926, 1941, 1951 and 1951 respectively and live in Mersin.
6. On 17 December 1992 the General Directorate of National Roads and Highways expropriated plots of land belonging to the applicants in Mersin in order to build a motorway. A committee of experts assessed the value of the plots and the relevant amounts were paid to them when the expropriation took place.
7. On 28 December 1994, following the applicants’ requests for increased compensation, the Mersin Civil Court awarded them an additional compensation of 131,387,300 Turkish liras (TRL) plus interest at the statutory rate, applicable at the date of the court’s decision, running from the date of transfer of title deeds of the plots of land.
8. On 14 September 1998 the Court of Cassation upheld the judgment of the Mersin Civil Court.
9. On 22 June 2000 the General Directorate of National Roads and Highways paid the amount of TRL 556,290,000 to the applicants, interest included.
10. The relevant domestic law and practice are set out in the case of Akkuş v. Turkey (judgment of 9 July 1997, Reports of Judgments and Decisions 1997-IV).
